     Case: 1:18-cv-02342 Document #: 95 Filed: 12/20/19 Page 1 of 1 PageID #:894


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: Jose Juan Maysonet, Jr. v.                     Case Number: 18 C 2342
            Reynaldo Guevara et al.

An appearance is hereby filed by the undersigned as attorney for:
Non-party Alfredo Gonzalez
Attorney name (type or print): John Hazinski

Firm: Loevy & Loevy

Street address: 311 N. Aberdeen St., 3rd Floor

City/State/Zip: Chicago, IL 60607

Bar ID Number: 6329791                                     Telephone Number: (312) 243-5900
(See item 3 in instructions)

Email Address: hazinski@loevy.com

Are you acting as lead counsel in this case?                                         Yes       ✔ No
Are you acting as local counsel in this case?                                        Yes       ✔ No
Are you a member of the court’s trial bar?                                           Yes       ✔ No
If this case reaches trial, will you act as the trial attorney?                      Yes       ✔ No
If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel, are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on December 20, 2019

Attorney signature:            S/ John Hazinski
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
